      Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 1 of 6



         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


UNITED STATES OF AMERICA,                 Case No. 4:16cr29/RH/CAS
                                                   4:18cv168/RH/CAS
vs.

ERVIN BELL, III,
    Reg. No. 25137-017,

          Defendant.
______________________________________________________/

   SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DEFENDANT’S
 MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE OR
    CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY

      COMES NOW, ERVIN BELL, III, Petitioner, (hereafter

Mr. Bell), through the undersigned attorney, and files

this Supplemental Memorandum in support of his Motion

Under 25 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence Under 28 U.S.C. § 2255 By a Person in Federal

Custody, (ECF No. 121), Memorandum of Law in Support of

Motion Pursuant to 28 U.S.C. § 2255 To Vacate, Set

Aside     or    Correct     Conviction,       (ECF     No.    122),       and

Memorandum       of   Authority,         Ineffective     Assistance       of

Counsel, (ECF No. 151).



                                     1
      Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 2 of 6



      The    Government          filed    a   Response      to     Defendant’s

Motion to Vacate, Set Aside, or Correct Sentence (ECF

No. 132).           The Court held an evidentiary hearing on

Ground One of Bell’s motion, memorandum, and supporting

documents. (ECF Nos. 121 and 122).                        Ground One of his

Motion addressed whether or not Mr. Bell was denied

effective assistance of counsel when his trial counsel

failed to file for a direct appeal.                        (ECF No. 121, p.

5).

      Counsel for Mr. Bell called Mr. Bell to testify and

counsel for the government called Mr. Nathan Prince.

The parties submitted a Joint Exhibit List, (ECF No.

152),       which       was     accepted      by    the     court.    At     the

conclusion         of     the    proceedings,        the     Court    offered

counsel      the     opportunity         to   submit      memorandums      with

respect to the facts.             (Doc. 155, p.104).

      The evidence presented supports a finding by this

Court    that       Mr.   Bell’s    request        for    relief    should   be

granted and he is entitled to an appeal.

      Mr. Bell testified that after the conclusion of his

sentencing hearing he and Mr. Prince met to discuss the
                                         2
      Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 3 of 6



outcome of the sentencing hearing and that he asked Mr.

Prince about an appeal.               Mr. Bell stated that he was

not    addressed      about    the    disadvantages      of    taking     an

appeal and that the only thing Mr. Prince said was that

he    didn’t    see    any    merits      and   Mr.   Bell    responded,

whatever.       It does not appear that Mr. Bell gave Mr.

Prince clear direction to file his appeal during this

meeting.        However       Mr.    Bell   promptly     expressed        his

desire to appeal.         Mr. Prince testified that he thought

ultimately he [Mr. Bell] was satisfied, or at least

acquiesced to what Mr. Prince was telling him about.

Mr. Prince didn’t think they had a good basis for an

appeal.      Mr. Prince stated that the conversation turned

to getting a rule 35 reduction but that he did not give

any advice on how an appeal might affect a rule 35.

Mr. Prince left the meeting with the impression that he

[Mr. Bell] did not want to appeal.

      This meeting does not meet the specific meaning of

consult set forth in Roe v. Flores-Ortega, 528 U.S. 470

(2000).       Counsel must advise the defendant about the

advantages and disadvantages of taking an appeal and
                                      3
   Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 4 of 6



make a reasonable effort to discover the defendant’s

wishes.      Id. at 478.         Mr. Prince did not properly

consult with Mr. Bell.         Mr. Prince did not discuss the

advantages    and disadvantages of an appeal.                Mr. Bell

saying    whatever    and    acquiescing       to   his    attorney’s

position and Mr. Prince’s impression of his client’s

wishes does not rise to the level of reasonable effort

to discover a client’s wishes.           Without proper consult,

Mr. Bell only needs to demonstrate that a reasonable

probability exists that, but for counsel’s deficient

performance, he would have timely appealed.                     Id. at

486.     Mr. Bell and Mr. Prince both testified that Mr.

Bell was unhappy about the weight of drugs attributed

to him and that he did not receive a 5K motion from the

government.     Whether or not these issues have merit,

the presence of a non-frivolous appellate issue is not

necessary or dispositive under Roe.

       After returning to the detention center, Mr. Bell

emailed Mr. Prince on July 9, 2017 directing him to

file a direct appeal on his behalf and July 10, 2017

requesting that he be provided a copy of the initial
                                  4
      Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 5 of 6



brief before it was filed.              (Def. Ex. #4).          Mr. Prince

testified that he did not recall receiving these emails

directly advising him to file an appeal.                   He stated he

was not aware that Mr. Bell wanted to appeal until

after the deadline to timely file had passed when he

received an email from Mr. Bell in late July.                     However,

Mr. Prince failed to take any action to protect Mr.

Bell’s right to appeal by further consulting with Mr.

Bell or by filing for any extension under Rule 4(b)(4).

                               CONCLUSION

       Due to Mr. Prince’s failure to properly consult

with    Mr. Bell immediately after sentencing and also

when he became aware of Mr. Bell’s wishes in late July,

Mr.    Bell’s     motion     should     be   granted.           Mr.    Bell’s

criminal      judgment      should      be   vacated      and    the    same

sentence re-imposed.           He should be advised of all the

rights     associated      with    an   appeal     from    any    criminal

sentence and the time for filing a notice of appeal

from that re-imposed sentence is fourteen days.

       The remaining grounds in his Motion Under 28 U.S.C.

§ 2255 should be dismissed without prejudice to his
                         5
   Case 4:16-cr-00029-RH-CAS Document 157 Filed 02/12/19 Page 6 of 6



right   to   raise   these    claims    upon    conclusion      of     his

direct appeal.

                                       Respectfully submitted,

                                       /s/Donna Duncan
                                       DONNA DUNCAN
                                       Florida Bar No. 63869
                                       SANDERS AND DUNCAN, P.A.
                                       P. O. Box 157
                                       Apalachicola, FL 32329
                                       (850) 653-8976
                                       ddduncan@fairpoint.net

                     CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a copy of the foregoing has
been delivered by CM/ECF filing to: ANDREW GROGAN,
AUSA, this 12th day of February, 2019.

                                       /s/Donna Duncan
                                       DONNA DUNCAN
                                       Florida Bar No. 63869
                                       SANDERS AND DUNCAN, P.A.
                                       P. O. Box 157
                                       Apalachicola, FL 32329
                                       (850) 653-8976
                                       ddduncan@fairpoint.net

               LOCAL RULE 7.1(F) CERTIFICATE

    I certify that this paper contains 972 words, per
Microsoft Word’s word count, which complies with the
word limit requirements set forth in Local Rule 7.1(F).

                                       /s/Donna Duncan
                                       DONNA DUNCAN



                                  6
